   Case 2:19-cv-10723-CJC-SS Document 15 Filed 05/08/20 Page 1 of 1 Page ID #:87

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA                            JS-6
                                   CIVIL MINUTES – GENERAL

 Case No.       CV 19-10723-CJC (SSx)                              Date    May 8, 2020
 Title          Orlando Garcia v. Birrieria Gonzalez Lounge, Inc. et al



PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                          Not Reported
         Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                       PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                       ORDER



       This action was filed on December 19, 2019. On April 15, 2020, the Court issued a
minute order which ordered Plaintiff to show cause in writing on or before April 22, 2020 why this
action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice for
lack of prosecution and for failure to comply with the Orders of the Court.

      The Court further orders the Order to Show Cause [14] issued on April 15, 2020
discharged.




                                                                                 -   :      -
                                                  Initials of Deputy Clerk gga
cc:




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 1 of 1
